Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-22-2003

A.W. v. Jersey Cty Pub Sch
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2056




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"A.W. v. Jersey Cty Pub Sch" (2003). 2003 Decisions. Paper 266.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/266


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEAL
                      FOR THE THIRD CIRCUIT


                                No. 02-2056


                                   A.W.

                                     v.

                THE JERSEY CITY PUBLIC SCHOOLS;
            NEW JERSEY DEPARTMENT OF EDUCATION;
   *JEFFREY V. OSOW SKI, former Director, Division of Special Education,
                         in his official capacity;
   BARBARA GANTWERK, Director, Office of Special Education Programs;
    *SILVIA ELIAS, former Executive Director of Pupil Personnel Services;
   PRISCILLA PETROSKY, Associate Superintendent for Special Education;
JOHN IWANOWSKI; MARY HEPBURN; JOAN EDMISTON; DENISE BRAAK;
                       MARY MACEACHERN;
     EDW ARD FAUERBACH, Learning Disabilities Teacher-Consultants;
   NORMA CHRISOMALIS; GWENDOLYN JACKSON; LINDA COLON;
               RONNE BASSMAN; WILLIAM RONZITTI;
         ROXANNE JOHNSON, Supervisors of Special Education;
                    *SHARNETTE GREEN, Teacher;
           MELINDA ZANGRILLO, Coordinator of Compliance;
          JANE DOE AND JOHN DOE (1) - (5), all in their official
                        and individual capacities,

                          United States of America,

                                          Intervenor

                    New Jersey Department of Education;
                            Jeffrey V. Osowski;
                             Barbara Gantwerk;
                             Melinda Zangrillo,

                                          Appellant

          *(Amended in accordance with Clerk’s Order dated 5/22/02)
                      On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 01-cv-00140)
                         District Judge: Hon. William G. Bassler


                                   Argued April 1, 2003

              BEFORE: MC KEE, SMITH and COWEN, Circuit Judges

                                 (Filed: August 19, 2003 )


                   SECOND ORDER AMENDING SLIP OPINION


      IT IS HEREBY ORDERED that the slip opinion filed August 19, 2003, be

amended as follows:

      Page 1; replace the caption in the slip opinion with the following caption:

                                          “A.W.

                                            v.

                  THE JERSEY CITY PUBLIC SCHOOLS;
              NEW JERSEY DEPARTMENT OF EDUCATION;
     *JEFFREY V. OSOW SKI, former Director, Division of Special Education,
                           in his official capacity;
     BARBARA GANTWERK, Director, Office of Special Education Programs;
      *SILVIA ELIAS, former Executive Director of Pupil Personnel Services;
     PRISCILLA PETROSKY, Associate Superintendent for Special Education;
  JOHN IWANOWSKI; MARY HEPBURN; JOAN EDMISTON; DENISE BRAAK;
                         MARY MACEACHERN;
       EDW ARD FAUERBACH, Learning Disabilities Teacher-Consultants;
     NORMA CHRISOMALIS; GWENDOLYN JACKSON; LINDA COLON;
                 RONNE BASSMAN; WILLIAM RONZITTI;
           ROXANNE JOHNSON, Supervisors of Special Education;
                      *SHARNETTE GREEN, Teacher;
                MELINDA ZANGRILLO, Coordinator of Compliance;
               JANE DOE AND JOHN DOE (1) - (5), all in their official
                          and individual capacities,

                              United States of America,

                                              Intervenor

                        New Jersey Department of Education;
                                Jeffrey V. Osowski;
                                 Barbara Gantwerk;
                                 Melinda Zangrillo,

                                              Appellant

           *(Amended in accordance with Clerk’s Order dated 5/22/02)”; and

      Page 2, add the appearance of “Ruth Deale Lowenkron, Esq.” under the

appearance of “Elizabeth A. Athos, Esq. (Argued)”.

                                              By the Court,



                                              /s/ Robert E. Cowen
                                              Circuit Judge

Dated: September 22, 2003